United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2602
                        ___________________________

                          Cord Bowers; Natashia Bowers

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

  Stephanie Yeoman; C Mark Chappelle; Iowa Department of Human Services,
 Employees John and Jane Doe 1-10; Iowa Department of Human Services; State
                                  of Iowa

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: December 18, 2013
                            Filed: December 31, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Cord and Natashia Bowers brought a 42 U.S.C. § 1983 action arising out of
allegations that their infant daughter was unconstitutionally removed from Natashia
Bowers without objective reason to believe that abuse or neglect had occurred. The
district court1 dismissed the complaint under Federal Rule of Civil Procedure
12(b)(6), and the Bowers appeal. Upon careful de novo review of the record below,
and the submissions before us on appeal, we conclude that the district court did not
err in dismissing the complaint as failing to state a claim and as raising claims that
were barred by qualified immunity. We also conclude that the district court did not
abuse its discretion in denying leave to amend the complaint.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.

                                         -2-